DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. R. Almon on 2/22/2021.
The application has been amended as follows: 
    1.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining that a network device supports communication via a first signal protocol and a second signal protocol in accordance with at least a fifth generation network radio access network protocol, wherein the first signal protocol and the second signal protocol are different millimeter wave signal protocols corresponding to a first rate model and a second rate model, respectively, and wherein the first rate model and the second rate model are 
communicating with the network device via a first wireless connection, wherein the first wireless connection employs a first frequency band corresponding to the first signal protocol;
based on the employing of the first frequency band, applying the first rate model to the communicating with the network device; 
receiving a request to change from the first frequency band to a second frequency band corresponding to the second signal protocol;
establishing a second wireless connection with the network device, wherein the second wireless connection employs the second frequency band; and
based on the employing of the second frequency band, applying the second rate model to the communicating with the network device.

2.	(Previously Presented) The system of claim 1, wherein the operations further comprise, based on the determining that the network device supports the first signal protocol and the second signal protocol, updating a subscriber information module of the network device.

3.	(Previously Presented) The system of claim 1, wherein the operations further comprise facilitating sending a notice to the network device corresponding to the second signal protocol.
4.	(Original) The system of claim 1, wherein the request to change the first 

5.	(Canceled) 

6.	(Currently Amended) The system of claim [[5]] 1, wherein the first signal protocol operates at a first bandwidth that is at least 24 gigahertz.

7.	(Currently Amended) The system of claim [[5]] 1, wherein the second signal protocol operates at a second bandwidth that is at most 6 gigahertz.

8.	(Original) The system of claim 1, wherein the second frequency band is preset as supported by the system.
9.	(Currently Amended) A method, comprising,
determining, by network equipment comprising a processor, that a user equipment supports communication via a first frequency band protocol and a second frequency band protocol in accordance with at least a fifth generation network radio access network protocol, wherein the first frequency band protocol and the second frequency band protocol are different millimeter wave frequency band protocols;
facilitating, by the network equipment, establishing a first wireless connection to the user equipment, wherein the first wireless connection employs the first frequency band protocol corresponding to a first rate of use;
selecting, by the network equipment, the second frequency band protocol corresponding to a second rate of use, different from the first rate of use; and
facilitating, by the network equipment, establishing a second wireless connection with the user equipment, wherein the second wireless connection employs the second frequency band protocol.

10.	(Previously Presented) The method of claim 9, further comprising facilitating, by the network equipment, receiving a request from the user equipment to change from the first frequency band protocol to the second frequency band protocol, wherein the selecting the second frequency band protocol is based on the request.  

11.	(Previously Presented) The method of claim 10, wherein the user equipment received the request from a user interface of the user equipment to change from the first frequency band protocol to the second frequency band protocol, and wherein the selecting of the second frequency band protocol is based on the request from the user interface of the user equipment.

12.	(Previously Presented) The method of claim 9, further comprising facilitating, by the network equipment, sending notice to the user equipment corresponding to the second frequency band protocol.  
13.	(Previously Presented) The method of claim 9, further comprising, based on the determining that the user equipment supports the first frequency band protocol and the second frequency band protocol, updating, by the network equipment, a subscriber information module of the user equipment to include a reference to the first rate of us and the second rate of use.

14.	(Previously Presented) The method of claim 9, wherein the user equipment further supports a protocol of a long term evolution radio access network.

15.	(Previously Presented) The method of claim 9, wherein the first wireless connection is terminated based on a confirmation of the establishing of the second wireless connection.

16.	(Previously Presented) The method of claim 9, wherein the second frequency band protocol is predefined as a capability of the user equipment.
17.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
establishing a first wireless connection to a user equipment, wherein the first wireless connection employs a first frequency band protocol, wherein the first frequency band protocol corresponds to a first rate plan, wherein the user equipment supports communication via the first frequency band protocol and a second frequency band protocol in accordance with a fifth generation or later network radio access network protocol, wherein the first frequency band protocol and the second frequency band protocol are different millimeter wave frequency band protocols;
receiving a request from the user equipment to change from the first frequency band protocol to the second frequency band protocol;
obtaining confirmation that the second frequency band protocol is permitted to be used by the user equipment; and
establishing a second wireless connection to the user equipment via the second frequency band protocol, wherein the second frequency band protocol corresponds to a second rate plan different from the first rate plan.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise providing notice to the user equipment corresponding to a confirmation that the second frequency band protocol is permitted to be used by the user equipment.  

19.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the first frequency band protocol is employed by [[a]] a first radio access network and the second frequency band protocol is employed by a second radio access network.
20.	(Canceled)

21.	(New)	The system of claim 1, wherein the operations further comprise, based on a confirmation of the establishing of the second wireless connection, terminating the first wireless connection.

22.	(New) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise, based on a confirmation of the establishing of the second wireless connection, terminating the first wireless connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416